NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TOLLYN J. TWITCHELL and ROBINA               )
M. TWITCHELL, CO-TRUSTEES OF                 )
THE TOLLYN J. TWITCHELL LIVING               )
TRUST UNDER AGREEMENT DATED                  )
NOVEMBER 3, 2010, TOLLYN J.                  )
TWITCHELL, INDIVIDUALLY, TERRY               )
G. TWITCHELL and LEA KOESTER,                )
PERSONAL REPRESENTATIVE OF                   )
THE ESTATE OF SYLVIA T. HUTCHINS.            )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-3447
                                             )
WHITNEY L. SCOTT, SUCCESSOR                  )
TRUSTEE OF THE SYLVA T.                      )
HUTCHINS REVOCABLE TRUST.                    )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

David A. Wallace and Morgan R. Bentley
of Bentley & Bruning, P.A., Sarasota, for
Appellants.

David L. Boyette and Jason T. Gaskill of
Adams and Reese LLP, Sarasota, for
Appellee.



PER CURIAM.
           Affirmed.


KHOUZAM, SLEET, and LUCAS, JJ., Concur.




                                   -2-